IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,248-01


IN RE THE STATE OF TEXAS, ex rel. JENNIFER A. THARP





ON PETITION FOR A WRIT OF MANDAMUS
IN CAUSE NO. CR2011-325 IN THE 433RD DISTRICT COURT

FROM COMAL COUNTY



 Per curiam.
	Meyers, J. would deny leave to file.

O R D E R


	Relator filed a petition for a writ of mandamus, pursuant to the original jurisdiction of this
Court. The petition requests that we issue a writ of mandamus in the underlying case, ordering the
district court to submit the issue of punishment to the jury after the defendant pleaded guilty to the
jury. 
	This Court orders that the respondent, the Judge of the 433rd District Court of Comal County,
file a response with this Court. The real party in interest, defendant Carey Eugene Faulkner, may also
submit a response.  The motion for leave to file a petition for a writ of mandamus will be held in
abeyance until the respondent has submitted the appropriate response. Such response shall be
submitted within 30 days of the date of this order. The trial court's proceedings are hereby stayed
pending further order of this Court. 
 

Filed: August 17, 2012
Do Not Publish